DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 6/13/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 6/13/2022. In particular, original Claims 1 and 8 have been amended to recite “alkyl” previously recited as “substituted or unsubstituted alkyl”. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al (CN 104804045, see English language translation attached to previous Office Action) in view of Xia et al (2010/0270916).

The rejection is adequately set forth in Paragraph 14 of the Office Action mailed on 4/7/2022 and is incorporated here by reference.

Regarding the new limitations recited in claim 1, pertaining to the substituted groups on aryl or R1 to R7, it is noted that as set forth in Paragraph 14 of the previous Office Action, Xia et al discloses the substituted -CD3 which is a deuterated methyl group. The term “alkyl” as recited in the present claim encompasses both substituted and unsubstituted alkyls and therefore the -CD3 as disclosed by Xia is encompassed by them substituted group “alkyl” as recited in the present claims. 

Regarding the new limitations recited in claim 8, pertaining to the substituted groups on aryl or R1 to R7, it is noted that as set forth in Paragraph 14 of the previous Office Action, Xia et al discloses the substituted -CD3 which is a deuterated methyl group. The term “alkyl” as recited in the present claim encompasses both substituted and unsubstituted alkyls and therefore the -CD3 as disclosed by Xia is encompassed by them substituted group “alkyl” as recited in the present claims. 

Allowable Subject Matter
Claims 5, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above claims 5 and 13 would be allowable over the “closest” prior art Qiao et al (CN 104804045, see English language translation attached to previous Office Action) and Xia et al (2010/0270916) for the following reasons:

Regarding claims 5 and 13, Qiao et al discloses a compound of the formula Ir(L)n(X)3-n, where X is a bidentate ligand and n is an integer [1-3]. Thus, when n is three (3), the reference discloses the compound as IrL3. The ligand L is given as L2, i.e.

    PNG
    media_image1.png
    163
    181
    media_image1.png
    Greyscale
,
where Ar is an aryl group having 5 to 18 carbon atoms and R1-R7 are H or a C5-18 aryl group. However, the reference does not disclose or suggest the compounds recited in claims 5 and 13.

Xia et al discloses organometallic compounds comprising a deuterium substitution (Abstract). Specifically, the reference discloses that deuterium substitution can improve efficiency and stability because the atomic mass of deuterium is twice as great as that of hydrogen, which results in lower zero-point energy and lower vibration energy level. However, the reference does not disclose the compound as recited in claims 5 and 13.

In light of the above, it is clear that Qiao et al and Xia et al either alone or in combination do not disclose or suggest the compounds recited in claims 5 and 13.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that while Xia may teach an organometallic compound with a methyl-D3 substituent, which is -CD3, the structure of the organometallic compounds of Xia are not related to the structure of Qiao or the present claims.  However, while Xia does not disclose all the features of the present claimed invention, the reference is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the benefits of -CD3 substitution in organometallic complexes, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference contained all the features of the present claimed invention, it would be identical to the present claimed invention, and there would be no need for secondary references.

Applicants argue that when looking at Qiao with the structure thereof, there is no teaching or suggestion that the benzene in the R7 position disclosed by the reference (corresponding to R1 in instant claims) could be or should be substituted. However, while the reference does not disclose that the benzene is substituted, it is significant to note that the motivation to utilize -CD3 substitution is disclosed by Xia. Specifically, as maintained in the rejection above, Xia discloses that in organometallic complexes, deuterium substitution can improve efficiency and stability because the atomic mass of deuterium is twice as great as that of hydrogen, which results in lower zero-point energy and lower vibration energy level. Furthermore, the reference discloses that the chemical bond lengths and bond angles involving deuterium are different than those involving hydrogen. In particular, the van der Vaals radius of deuterium is smaller than that of hydrogen, because of the smaller stretching amplitude of the C-D bond compared to the C-H bond. Generally, the C-D bond is shorter and stronger than the C--H bond and therefore, -CD3, substitution provides the same color tuning and all of the advantages associated with increased bond strength, i.e., improved efficiency and lifetime.
Accordingly, the Examiner’s position remains absent evidence to the contrary given that both Qiao et al and Xia et al are drawn to organometallic complexes, and given that Qiao et al does not explicitly prohibit other substituents or substitutions, in light of the particular advantages provided by the use and control of the use of CD3 as a substituent in on organometallic complexes as taught by Zia et al, it would therefore have been obvious to one of ordinary skill in the art to utilize -CD3 as a substituent, i.e. a substituted alkyl, including the benzene ring in the compound disclosed by Qiao et al thereby obtaining a substituted benzene with a reasonable expectation of success.

Applicants argue that the organometallic compounds of Xia are so different from those in Qiao, that one of ordinary skill in the art would not have any motivation to use in formation for the compound of Xia in place of the compound of Qiao.  However, while Xia generally discloses compounds different from those of Qiao, it is significant to note that the teaching relied upon in the previous Office Action and maintained in the rejections above, is drawn to the general properties of deuterated methyl and not specifically to the compounds disclosed by Xia. That is, based on the disclosure of Xia, it is the Examiner’s position that one of ordinary skill in the art would modify the compound disclosed by Qiao to include a deuterated methyl in order to improve efficiency and lifetime of the compound disclosed by Qiao with a reasonable expectation of success.

Applicants argue that one of ordinary skill in the art would not have had Xia in hand when looking to modify Qiao because the subject matter of the scaffold is so different between the different types of compounds and while the information about deuterium may be useful for the compound of Xia, there is not reasonable expectation of success that the same would be true for the compound of Qiao.  However, as discussed above, while Xia generally discloses compounds different from those of Qiao, it is significant to note that the teaching relied upon in the previous Office Action and maintained in the rejections above, is drawn to the general properties of deuterated methyl and not specifically to the compounds disclosed by Xia. That is, based on the disclosure of Xia, it is the Examiner’s position that one of ordinary skill in the art would modify the compound disclosed by Qiao to include a deuterated methyl in order to improve efficiency and lifetime of the compound disclosed by Qiao with a reasonable expectation of success.
Furthermore, it is noted that Applicants have not proffered any data, i.e. evidence, of their position that based on the disclosure in Xia, there is not reasonable expectation of success that such proposed modification would not result in improved efficiencies and lifetimes in the organometallic compounds disclosed by Qiao. 

Applicants argue that there are the R1-R7 and Ar of Qiao to substituted under the teachings of Xia, as Xia applies the deuterium substituted to all available R groups and therefore only impermissible hindsight reconstructions could selectively select the R7 of Qiao to be both benzene and then be selectively substituted over the other available substitution position, without any guidance. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Qiao discloses an organometallic compound with a core that is encompassed by the present claims, while Xia et al discloses that in organometallic compounds for organic light emitting devices -CD3, substitution provides the same color tuning and all of the advantages associated with increased bond strength, i.e., improved efficiency and lifetime. Accordingly, the Examiner’s position remains absent evidence to the contrary, given that both Qiao et al and Xia et al are drawn to organometallic complexes, and given that Qiao et al does not explicitly prohibit other substituents or substitutions, in light of the particular advantages provided by the use and control of the use of CD3 as a substituent in on organometallic complexes as taught by Zia et al, it would therefore have been obvious to one of ordinary skill in the art to utilize -CD3 as a substituent, i.e. a substituted alkyl, including the benzene ring in the compound disclosed by Qiao et al thereby obtaining a substituted benzene with a reasonable expectation of success.

Applicants argue that Xia et al discloses using -CD3 as a substituent in organometallic complexes and these complexes do not have a substituted R1 moiety and there is no teaching or suggestion that a substituted R1 moiety would be advantageous or improve efficiency. However, while Xia does not disclose all the features of the present claimed invention, Xia is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the benefits of -CD3 substitution in organometallic complexes, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference contained all the features of the present claimed invention, it would be identical to the present claimed invention, and there would be no need for secondary references.

Applicants argue that Xia does not teach or suggest the present claimed compounds that are required to have the substituted R1 moiety and the presently claimed compounds are completely different from those in Xia.  However, as set forth in the previous Office Action, while, Xia does not disclose the claimed compound, the reference provides a teaching and motivation to modify the compounds disclosed by Qiao to include a deuterated methyl. 

Applicants argue that based on the teachings in Xia, methyl-D3 is a substituted alkyl that is on the R1 benzene which is not covered under the present claims. However, firstly it is noted that as discussed in the rejections above the term “alkyl” as recited in the present claim encompasses both substituted and unsubstituted alkyls and therefore the -CD3 as disclosed by Xia is encompassed by them substituted group “alkyl” as recited in the present claims. Secondly, it is noted that the claims recite that R1 is a substituted benzene, and the substituent groups on aryl or R1 to R7 include alkyl. Thus, a substituted benzene as recited for R1 includes an alkyl substituted benzene, which is encompassed by the combined disclosures of Qiao and Xia, when R7 in Qiao is a C6 aryl substituted by -CD3 as taught by Xia.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767